Citation Nr: 0942821	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 1, 2006, for 
the award of additional Department of Veterans Affairs 
benefits for B., the Veteran's child.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1978 to September 
2005.  

In August 2006, the Atlanta, Georgia, Regional Office (RO) 
established service connection for multiple disabilities and 
assigned disability evaluations which resulted in a combined 
30 percent rating.  In September 2006, the RO informed the 
Veteran of the award.  The RO clarified that additional 
Department of Veterans Affairs (VA) benefits could not be 
paid for B, the Veteran's child, as she was over the age of 
18.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO decision which awarded 
additional VA benefits for B. based upon her school 
attendance and effectuated the award as of July 1, 2006.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on her part.  


REMAND

Initially, the Board observes that the Veteran has not been 
afforded a Veterans Claims Assistance Act of 2000 (VCAA) 
notice which specifically addresses her claim for additional 
VA benefits for her child.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

The Veteran asserts that she should be awarded additional VA 
benefits for B., her child, effective as of October 1, 2005, 
based upon B.'s school attendance.  In her October 2005 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the Veteran stated that B. was her biological child 
and had been born on September [redacted], 1987.  The Veteran did not 
mark the box which indicated that B. was between 18 and 23 
years of age and in school.  In her September 2006 Request 
For Approval Of School Attendance (VA Form 21-674), the 
Veteran reported that B. had attended Georgia Military 
College between June 5, 2006, and July 29, 2006, and Georgia 
Southern University starting in August 2006.  In her June 
2007 Appeal to the Board (VA Form 9), the Veteran advanced 
that "it is true [B.] turned 18 in September 2005, but she 
was already a full time college student at Georgia Southern 
University prior to turning 18."  

The Veteran has not been requested to submit certification 
and/or other relevant documentation of B.'s status as a 
student during the period between September [redacted], 2005, and 
June 5, 2006.  The VA should obtain all relevant records 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) and 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009) are fully met.  

2.  Then contact the Veteran and request 
that she provide certification and/or 
other relevant documentation of B.'s 
status as a student during the period 
between September [redacted], 2005, and June 5, 
2006, for incorporation into the record.  

3.  Then readjudicate the Veteran's 
entitlement to an effective date prior to 
July 1, 2006, for the award of additional 
VA benefits for B., the Veteran's child.  
If the benefit sought on appeal remains 
denied, the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  


